Citation Nr: 0531649	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  98-08 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased disability rating for 
psychiatric disability, described as anxiety disorder with 
dysthymia and alcohol dependence, currently rated as 
50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and a friend, Mr. D. D. R.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
January 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision of the Milwaukee, 
Wisconsin Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied an increase above the existing disability rating of 
30 percent for the veteran's service-connected psychiatric 
disability.  The RO also denied entitlement to a TDIU.  In a 
February 1996 rating decision, the RO increased the rating 
for the psychiatric disability from 30 percent to 50 percent, 
effective from October 31, 1996.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a 
"decision awarding a higher rating, but less than the 
maximum available benefit...does not...abrogate the pending 
appeal..."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, the veteran's appeal of the assigned rating for 
his psychiatric disability continues.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's anxiety disorder with dysthymia and alcohol 
dependence is manifested by near-continuous anxiety, periods 
of depression, and frequent panic attacks, producing severe 
occupational and social impairment.

3.  The veteran's anxiety disorder with dysthymia and alcohol 
dependence leads to very frequent job loss or abandonment, 
making the veteran unable to secure or follow a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria have been met for a 70 percent rating for 
psychiatric disability including anxiety disorder with 
dysthymia and alcohol dependence.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.132 (1996); 38 C.F.R. 
§§ 3.159, 4.2, 4.7, 4.10, 4.130 (2005).

2.  The criteria have been met for a total disability rating 
based on individual unemployability.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.132 (1996); 
38 C.F.R. §§ 3.159, 4.16(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

In this case, the Board finds that VA has fulfilled its 
duties under the VCAA.  Written notice provided in July 2004 
fulfills the requirements under the VCAA to notify the 
veteran regarding the development of relevant evidence, 
including the requirement to notify the veteran to submit all 
pertinent evidence in his possession.  VA has conducted all 
appropriate development of evidence relevant to this case, 
and has secured all available pertinent evidence.  

The United States Court of Appeal for Veterans Claims (Court) 
has held that a claimant is entitled to VCAA notice prior to 
initial adjudication of the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).  The Court explained in Pelegrini, 
however, that failure of an agency of original jurisdiction 
(AOJ) (in this case, the RO) to give a claimant the notices 
required under the VCAA prior to an initial unfavorable 
adjudication of the claim does not require the remedy of 
voiding the AOJ action.  The Court stated that it is 
sufficient remedy for the Board to remand the case to the AOJ 
to provide the required notice, and for VA to follow proper 
processes in subsequent actions.  Id.  The Court has also 
indicated that the lack of full notice prior to the initial 
decision may be corrected, and any error as to when notice 
was provided may be harmless, if the veteran is provided a 
meaningful opportunity to participate in the processing of 
his claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

In this case, VA issued the July 2004 VCAA letter after the 
initial adverse rating decision of June 1997.  VA followed 
proper procedures, however, in subsequent actions.  The Board 
remanded the case in July 2004.  The RO provided the required 
notice in July 2004.  The veteran has had a meaningful 
opportunity to participate in the processing of his claim.  
To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds such error to 
be harmless error that would not reasonably affect the 
outcome of the case.

Rating for Psychiatric Disability

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that "[c]ompensation for service-
connected injury is limited to those claims which show 
present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  

The RO assigned an effective date of October 31, 1996, for 
the 50 percent rating for the veteran's psychiatric disorder 
that is presently on appeal.  Effective just a few days 
later, on November 7, 1996, VA's criteria for evaluating 
mental disorders were revised.  See 61 Fed. Reg.52,695 et 
seq. (1996) (codified at 38 C.F.R. § 4.130).  In this case, 
for the period from October 31, 1996 to November 6, 1996, the 
Board will consider only the version of the rating criteria 
in effect prior to the November 7, 1996 revision.  For the 
period from November 7, 1996, forward, the Board will 
consider whether the old or the new rating criteria are more 
favorable to the veteran.  See Wanner v. Principi, 17 Vet. 
App. 4 (2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

Under the earlier version of the rating schedule, the 
criteria for ratings of 50 percent or higher for a mental 
disorder were as follows:


	(CONTINUED ON NEXT PAGE)


The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment
   ................................................... 100 percent

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment  ................ 70 
percent

Ability to establish and maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of the psychoneurotic symptoms the 
reliability, flexibility, and efficiency 
levels are so reduced as to result in 
considerable industrial impairment
   ..................................................... 50 percent

38 C.F.R. § 4.132 (1996).


	(CONTINUED ON NEXT PAGE)


Under the revised version of the rating schedule, the 
criteria for ratings of 50 percent or higher for a mental 
disorder are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name  ..................... 100 
percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships  
............................................. 70 
percent



Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships  ............................ 50 
percent

38 C.F.R. § 4.130 (2005).

VA granted a 1970 claim from the veteran and established 
service connection for a psychiatric disability effective 
from the time of the veteran's separation from service.  
Records and statements in the claims file show a long history 
of anxiety,  panic attacks, depression, and alcohol 
dependence.  In a February 2004 rating decision, the RO 
defined the veteran's service-connected psychiatric 
disability as anxiety disorder with secondary dysthymia and 
alcohol dependence in remission.

From the mid-1990s forward, mental health treatment and 
examination records reflect that the veteran has had chronic 
anxiety, panic attacks, periods of depression, and varying 
degrees of alcohol use and abuse, with some periods of 
abstinence from alcohol.  Mental health professionals have 
noted that the veteran's problems and impairment related to 
anxiety, panic, and dysthymia have continued during his 
periods of abstinence from alcohol.  The veteran has long 
reported that his anxiety symptoms very frequently have led 
him to miss hours or days of work, to have trouble performing 
tasks at work, and to leave or lose jobs.  He has reported 
losing dozens of jobs after short periods of employment.  For 
most of the time during the most recent years, he has 
indicated that he worked only doing odd jobs.  The veteran 
was married and has three grown children, but the marriage 
ended in divorce approximately between 1989 and 1991.  Since 
his divorce he has reported living alone during most periods, 
and has at times reported having a girlfriend and a small 
number of friends.

The most recent VA psychiatric examination of the veteran was 
performed in August 2004 at the correctional institution 
where the veteran was incarcerated for driving while 
intoxicated (DWI).  He reportedly had a history of eight DWI 
arrests.  The veteran reported ongoing, nearly constant 
anxiety that interfered with his ability to concentrate on 
and complete tasks.  He related having panic attacks multiple 
times per week, not quite daily.  He indicated that these 
attacks lasted 10 to 60 minutes and included pounding of the 
heart, difficulty breathing, and a strong impulse to leave 
wherever he was at the time of the attack.  He reported a 
persistently low mood, and a tendency to isolate himself from 
others during periods when he felt more depressed than usual.  
He stated that he had lost or left at least 80 jobs.  He 
indicated that, prior to his incarceration, he had been 
living in motels and his car and at times had been homeless.

The examiner found that the veteran appeared anxious and 
depressed, but did not show signs of psychosis.  The examiner 
reported the impression that the veteran had nearly 
continuous anxiety and mild depression, but did not have 
nearly continuous panic.  The examiner stated that the 
veteran's anxiety impaired him to the extent that employment 
was "nearly impossible."  The examiner assigned global 
assessment of functioning (GAF) scores of 40 due to 
Generalized Anxiety Disorder, 40 due to Panic Disorder, 50 
due to Dysthymic Disorder, and 60 due to Alcohol Dependence 
(noting the absence of availability of alcohol while the 
veteran was incarcerated).

The evidence shows that, by 1996, the veteran's psychiatric 
disorders produced severe impairment in his ability to retain 
employment.  Those psychiatric disorders have produced severe 
impairment in work and deficiencies in family relations, 
thinking, and mood.  He has had near-continuous anxiety and 
depression, and panic attacks several times per week.  He has 
great difficulty adapting to and maintaining effective 
functioning in a work setting.  Under both the old and the 
revised versions of the rating schedule, his overall 
psychiatric impairment more closely resembles the criteria 
for a 70 percent rating than those for a 50 percent rating.  
The Board therefore grants a 70 percent rating.

The evidence does not show that he has psychiatric symptoms 
consistent with a 100 percent rating.  Mental health 
treatment and examination reports have indicated that he does 
not have more severe symptoms such as persistent 
hallucinations, disorientation, or grossly inappropriate 
behavior.

TDIU

The veteran contends that he is unable to retain employment 
as a result of his psychiatric disability.  VA regulations 
allow for the assignment of a TDIU when a veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, and the veteran has 
certain combinations of ratings for service-connected 
disabilities.  If there is only one such disability, that 
disability must be ratable at 60 percent or more.  38 C.F.R. 
§ 4.16(a).  The veteran's psychiatric disability is his only 
service-connected disability.  In this decision, the Board 
has granted an increase to a 70 percent rating for that 
disability.  That rating meets the criteria under 38 C.F.R. 
§ 4.16(a).

The veteran's service records indicate that he is a high 
school graduate.  In the years immediately following service, 
he worked in factory jobs.  Later, he worked mainly in 
building construction, renovation, and repairs.  A large 
volume of evidence consistently shows that the veteran has 
had very frequent job changes, and that he has reported 
leaving or losing jobs because of his anxiety.  From at least 
as early as the mid-1990s, he was employed irregularly, for 
intervals that combined to no more than part time employment.  
His recent employment history has most often involved working 
only in odd jobs, with no long term employer.  Mental health 
professionals have affirmed the veteran's assertion that his 
anxiety, panic, and other psychiatric symptoms cause his 
severe impairment in retaining employment.  The evidence 
sufficiently establishes that the veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
his service-connected psychiatric disorders.  The Board 
therefore grants a TDIU.


ORDER

Entitlement to a 70 percent rating for anxiety disorder with 
dysthymia and alcohol dependence is granted, subject to the 
laws and regulations controlling the disbursement of monetary 
benefits.

Entitlement to a total disability rating based on individual 
unemployability is granted, subject to the laws and 
regulations controlling the disbursement of monetary 
benefits.




____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


